 



Exhibit 10.2
STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement (“Agreement”) is dated as of April 11, 2006,
and is made by and between Bally Total Fitness Holding Corporation, a Delaware
corporation (“Bally” or the “Company”), and persons listed on the signature
pages attached hereto (collectively, the “Purchaser ”).
     WHEREAS, Bally wishes to sell to the Purchaser, and the Purchaser desires
to purchase from Bally, shares of its common stock, par value $0.01 per share
(“Common Stock”), pursuant to the terms and conditions set forth below.
     NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained and intending to be legally bound
hereby, Bally and the Purchaser hereby agree as follows:
ARTICLE I
DELIVERY OF COMMON STOCK AND RELATED MATTERS
     Section 1.1 Purchase of Common Stock. Bally shall authorize and issue to
the Purchaser and, subject to the terms and conditions set forth herein, the
Purchaser shall accept from the Company, an aggregate of 400,000 shares of
Common Stock (the “Shares”) in consideration for a cash payment of $2,800,000.
The Shares shall be purchased by each of the persons in the quantities set forth
on the signature pages attached hereto. Upon execution of this Agreement,
(i) Bally will instruct its transfer agent to issue the Shares to Purchaser as
promptly as practicable; and (ii) Purchaser shall make its payment in respect of
such Shares by wire transfer of immediately available funds to the account(s)
specified in writing by Bally to the Purchaser.
     Section 1.2 Restricted Securities. The Purchaser understands that the
Shares are being issued only in a transaction not involving any public offering
in the United States within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”), the Shares have not been registered under the
Securities Act or any other applicable securities law, that the Shares will be
“restricted securities” within the meaning of Rule 144 under the Securities Act
and that (A) prior to the expiration of the holding period applicable to sales
of restricted securities pursuant to Rule 144 under the Securities Act, the
Shares may be offered, resold, pledged or otherwise transferred only in
accordance with any applicable securities laws of any state of the United States
or any other applicable jurisdiction (i) (a) in a transaction meeting the
requirements of Rule 144 under the Securities Act, (b) outside the U.S. to a
foreign purchaser in a transaction meeting the requirements of Regulation S or
(c) pursuant to a transaction that is otherwise exempt from the registration
requirements of the Securities Act and state securities laws, (ii) to Bally or
(iii) pursuant to an effective registration statement under the Securities Act
and (B) the Purchaser will notify any subsequent purchaser from it of the resale
restrictions set forth in (A) above, if then applicable. The Purchaser agrees
that the certificates representing the Shares shall bear a restrictive legend in
substantially the following form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ACQUIRED IN A TRANSACTION
THAT WAS NOT

 



--------------------------------------------------------------------------------



 



REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES
LAWS OF ANY STATE, AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR AN APPLICABLE EXEMPTION THEREFROM TO THE REGISTRATION
REQUIREMENTS OF SUCH ACT OR LAWS.”
     Section 1.3 Registration Rights. Promptly after the execution of this
Agreement, the Company will enter into a registration rights agreement with
respect to the Shares for the benefit of the Purchaser, substantially in the
form attached hereto as Exhibit A.
     Section 1.4 Voting Agreement. The Purchaser agrees for a period from the
date hereof through December 31, 2006 that at any meeting (whether annual or
special and whether or not an adjourned or postponed meeting) of the holders of
capital stock of the Company, however called, or in connection with any written
consent of the holders of capital stock of the Company solicited by the Board of
Directors, the Purchaser will appear at the meeting or otherwise cause the
Shares to be counted as present at such meeting for purposes of establishing a
quorum and vote or consent (or cause to be voted or consented) the Shares (i) in
favor of any proposed strategic transaction (including a merger or consolidation
of the Company with another entity or the sale of substantially all of the
Company’s assets) approved by the Board of Directors (a “Board-Approved
Transaction”) and (ii) against any merger, consolidation, combination, sale of
substantial assets, reorganization, recapitalization, dissolution, liquidation
or winding up of or by the Company or any other acquisition proposal (other than
a Board-Approved Transaction); provided, that the Purchaser holds the Shares on
the record date for such meeting or as of the date of such written consent;
provided, further, that this Section 1.4 will not apply to (x) the extent any
Person has formally initiated (whether by tender offer, proxy solicitation or
other filing that has been or will be mailed directly to holders of the
Company’s Common Stock) a bona fide potential strategic transaction that is
fully financed or reasonably capable of being financed and not a Board-Approved
Transaction and such transaction would, if consummated, result in a transaction
more favorable to the holders of the Company’s Common Stock from a financial
point of view than the Board-Approved Transaction and (y) any shares of Common
Stock which are owned, directly or indirectly, by the Purchaser or any of its
affiliates other than the Shares issued pursuant to this Agreement.

2



--------------------------------------------------------------------------------



 



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF BALLY
     The Company represents and warrants to the Purchaser as follows:
     Section 2.1 Organization and Standing of the Company. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its state of incorporation and has all requisite corporate power and
authority (i) to own, lease and operate its properties, to carry on its business
as now being conducted and (ii) to execute, deliver and perform its obligations
under this Agreement.
     Section 2.2 Authorization. All corporate action on the part of the Company,
its officers, directors and stockholders, necessary for the authorization,
execution and delivery of this Agreement, the performance of all obligations of
the Company hereunder, and the authorization, sale and issuance of the Shares,
has been taken. This Agreement constitutes a valid and legally binding
obligation of the Company, enforceable in accordance with its terms.
     Section 2.3 No Conflicts. The execution, delivery and performance of this
Agreement and the issuance, sale and delivery of the Shares will not (i) violate
any provision of law or statute or any order of any court or other governmental
authority binding on the Company; (ii) contravene or conflict with the Company’s
certificate of incorporation or bylaws; or (iii) conflict with or result in any
breach of any of the terms, conditions or provisions of, or constitute (with due
notice or lapse of time or both) a default, or result in the creation of any
lien upon any of the properties or assets of the Company, under any indenture,
mortgage, lease agreement or other agreement or instrument to which the Company
is a party or by which it or any of its property is bound or affected.
     Section 2.4 No Consents Required. Assuming the accuracy of the Purchaser’s
representations and warranties contained herein, no consent, approval,
authorization, order, registration or qualification of or with any governmental
or regulatory authority or any court is required for the execution, delivery and
performance by the Company of this Agreement, except for: (i) as may be required
by rules of the New York Stock Exchange; (ii) as may be required with respect to
the Company’s obligations under Section 1.3 hereof; and (iii) such consents,
approvals, authorizations, orders and registrations or qualifications that if
not obtained or made would not, individually or in the aggregate, reasonably be
expected to have material adverse effect on the business, properties,
management, financial position or results of operations of the Company and its
subsidiaries taken as a whole.
     Section 2.5 Legal Proceedings. Except as described in the Company’s filings
with the Securities and Exchange Commission pursuant to the Securities Exchange
Act of 1934, as amended, there are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company is
party or to which any property of the Company is the subject that, individually
or in the aggregate, if determined adversely to the Company, could reasonably be
expected to have a material adverse effect on the business, properties,
management, financial position or results of operations of the Company and its
subsidiaries taken as a whole.

3



--------------------------------------------------------------------------------



 



     Section 2.6 Issuance of the Shares. The Shares will be duly authorized and
when issued in accordance with the terms hereof will be validly issued, fully
paid and nonassessable.
     Section 2.7 Certain Securities Law Matters. Assuming the accuracy of the
representations and warranties of the Purchaser set forth in Article III hereof,
the Shares may be issued to the Purchaser pursuant to this Agreement without
registration under the Securities Act by reason of Section 4(2) thereof and
similar provisions under applicable state securities laws.
     Section 2.8 Rights Agreement. The Purchaser and its affiliates shall not be
or be deemed to be the beneficial owner (within the meaning of Section 1.3 of
the Rights Agreement) of any of the shares of Common Stock issued by the Company
to any other Person pursuant to the Company’s solicitation of consents with
respect to its 97/8% Senior Subordinated Notes due 2007 and 101/2% Senior Notes
due 2011 and the transactions contemplated thereby.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
     The Purchaser represents and warrants to the Company as follows:
     Section 3.1 Organization and Standing of the Purchaser. The Purchaser is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of its incorporation or formation and has all requisite power and
authority (i) to own, lease and operate its properties, to carry on its business
as now being conducted and (ii) to execute, deliver and, as applicable, perform
its obligations under this Agreement.
     Section 3.2 Investor Representations. The Purchaser is knowledgeable,
sophisticated and experienced in making, and is qualified to make, decisions
with respect to investments in shares representing an investment decision like
that involved in the acquisition of the Shares, including investments in
securities issued by the Company. The Purchaser is acquiring the number of
Shares set forth in Section 1.1 above in the ordinary course of its business and
for its own account for investment (as defined for purposes of the
Hart-Scott-Rodino Antitrust Improvement Act of 1976 and the regulations
thereunder) only, and has no present intention of distributing any of the Shares
nor any arrangement or understanding with any other persons regarding the
distribution of such Shares within the meaning of Section 2(11) of the
Securities Act. The Purchaser is an “accredited investor” within the meaning of
Rule 501 of Regulation D promulgated under the Securities Act. The Purchaser
understands that the Shares are being issued to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying upon the truth and accuracy of,
and the Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth herein
in order to determine the availability of such exemptions and the eligibility of
the Purchaser to acquire the Shares.
     Section 3.3 Information Provided. The Purchaser has received and has had an
opportunity to review, and has been furnished with, all materials relating to
the business, finances and operations of the Company and materials relating to
the issuance of the Shares which have been requested by the Purchaser. In that
regard, the Purchaser acknowledges that

4



--------------------------------------------------------------------------------



 



Bally has failed to timely file its annual report on Form 10-K for the fiscal
year ended December 31, 2005. The Purchaser has been afforded the opportunity to
ask questions of the Company and has received satisfactory answers to any such
inquiries; and the Purchaser understands that its investment in the Shares
involves a high degree of risk and that no governmental body has passed on or
made any recommendation or endorsement of the Shares.
ARTICLE IV
MISCELLANEOUS
     Section 4.1 Costs, Expenses and Taxes. Each party shall bear its own costs
and expenses in connection with the preparation, execution and delivery of this
Agreement and the issuance of the Shares.
     Section 4.2 Prior Agreements. This Agreement constitutes the entire
agreement between the parties concerning the subject matter hereof and
supersedes any prior representations, understandings or agreements. There are no
representations, warranties, agreements, conditions or covenants, of any nature
whatsoever (whether express or implied, written or oral) between the parties
hereto with respect to such subject matter except as expressly set forth herein
and in the other agreements contemplated hereby.
     Section 4.3 Severability. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision or the validity and enforceability of this Agreement in any
other jurisdiction.
     Section 4.4 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ITS CHOICE OF LAW RULES.
     Section 4.5 Headings. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of, or
affect the interpretation of, this Agreement.
     Section 4.6 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and either of the parties hereto may execute this Agreement by
signing any such counterpart. A facsimile transmission of this Agreement bearing
a signature on behalf of a party hereto shall be legal and binding on such
party.
     Section 4.7 Assignment; Binding Effect. The Purchaser shall not convey,
assign or otherwise transfer any of its rights or obligations under this
Agreement without the express written consent of Bally, and Bally shall not
convey, assign or otherwise transfer any of its rights and obligations under
this Agreement without the express written consent of the Purchaser. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.
     Section 4.8 Waiver; Remedies. No delay on the part of any Purchaser or
Bally in exercising any right, power or privilege under this Agreement shall
operate as a wavier thereof, nor shall any waiver on the part of any Purchaser
or Bally of any right, power or privilege under

5



--------------------------------------------------------------------------------



 



this Agreement operate as a waiver of any other right, power or privilege of
such party under this Agreement, nor shall any single or partial exercise of any
right, power or privilege under this Agreement preclude any other or further
exercise thereof or the exercise of any other right, power or privilege under
this Agreement.
     Section 4.9 Amendment. This Agreement may be modified or amended only by
written agreement of the parties to this Agreement.
* * * *

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed by their respective duly authorized
officers, as of the date first above written.

                  BALLY TOTAL FITNESS HOLDING CORPORATION    
 
           
 
  By:        /s/ Marc D. Bassewitz    
 
           
 
  Name:   Marc D. Bassewitz    
 
  Title:   Senior Vice President and General Counsel    
 
           
Number of Shares Purchased:
           
 
            67,150 Shares   RAMIUS SECURITIES, L.L.C.    
 
           
 
  By:        /s/ Morgan Stark    
 
           
 
  Name:   Morgan Stark    
 
  Title:   Authorized Signatory    
 
            214,812 Shares   STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD.  
 
 
           
 
  By:        /s/ Morgan Stark    
 
           
 
  Name:   Morgan Stark    
 
  Title:   Authorized Signatory    
 
            17,324 Shares   RCG AMBROSE MASTER FUND, LTD.    
 
           
 
  By:        /s/ Morgan Stark    
 
           
 
  Name:   Morgan Stark    
 
  Title:   Authorized Signatory    

7



--------------------------------------------------------------------------------



 



              16,905 Shares   RCG HALIFAX FUND, LTD.    
 
           
 
  By:        /s/ Morgan Stark    
 
           
 
  Name:   Morgan Stark    
 
  Title:   Authorized Signatory    
 
            83,809 Shares   RAMIUS MASTER FUND, LTD.    
 
           
 
  By:        /s/ Morgan Stark    
 
           
 
  Name:   Morgan Stark    
 
  Title:   Authorized Signatory    

8



--------------------------------------------------------------------------------



 



Exhibit A
Form of Registration Rights Agreement

9